DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the second species or the embodiment of Figure 6 in the reply filed on December 1, 2021 is acknowledged.
No claims currently stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected first species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on January 9, 2020.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it fails to summarize the salient elements of the inventive apparatus and its functions (i.e., all elements are summarized as being optional (and none as salient or necessary) due to the use of “may” throughout the abstract).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first combining part” in each of claims 2 and 19 and all claims depending therefrom and “a second combining part” in each of claims 4 and 19 and all claims depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 through 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 through 20, the phrase "plate-like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (Pub. No. US 2011/0192184 A1).
With regard to claim 1 of the instant application, Yamashita et al. (i.e., various figures, such as Figure 3) discloses an air conditioning apparatus comprising: an outdoor unit 1 configured to circulate refrigerant; at least one indoor unit 2 configured to circulate water; and a heat exchange device that connects the outdoor unit 1 to the at least one indoor unit 2, the heat exchange device comprising at least one heat exchanger 15a or 15b configured to exchange heat between the refrigerant and the water, wherein the heat exchange device comprises: a first heat exchanger water pipe that extends from the at least one heat exchanger 15a or 15b toward an outlet of the at 
With regard to claim 2 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 1, wherein the bypass pipe comprises a first bypass pipe that extends from a first branch part disposed at the first heat exchanger water pipe to a first combining part disposed at the second heat exchanger water pipe.
With regard to claim 3 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 2, wherein the switching valve 22a or 22b or 22c or 22d comprises a first switching valve 22a installed in the first bypass pipe.
With regard to claim 4 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 2, wherein the bypass pipe further comprises a second bypass pipe 22b that extends from a second branch part disposed at the first heat exchanger water pipe to a second combining part disposed at the second heat exchanger water pipe.

With regard to claim 6 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 5, further comprising a third switching valve 22c installed in the first heat exchanger water pipe.
With regard to claim 7 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 6, wherein the third switching valve is installed between the first branch part and the second branch part of the first heat exchanger water pipe.
With regard to claim 8 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 6, further comprising a fourth switching valve 22d installed in the second heat exchanger water pipe.
With regard to claim 9 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 8, wherein the fourth switching valve 22d is installed between the first combining part and the second combining part of the second heat exchanger water pipe.
With regard to claim 10 of the instant application, Yamashita et al. (i.e., as shown in at least Fig. 3) further discloses the air conditioning apparatus according to claim 1, further comprising: a first outdoor unit connection pipe and a second outdoor unit connection pipe that connect the outdoor unit 1 to the heat exchange device; a first heat exchanger refrigerant pipe that is connected to the first outdoor unit connection pipe and 
With regard to claim 11 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 10, wherein the first heat exchanger water pipe connects to a third port of the at least one heat exchanger 15a or 15b, and wherein the second heat exchanger water pipe connects to a fourth port of the at least one heat exchanger 15a or 15b.
With regard to claim 12 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 11, wherein the at least one heat exchanger 15a or 15b comprises: a refrigerant passage that extends from the first port to the second port and that is configured to guide the refrigerant in the at least one heat exchanger 15a or 15b along a first direction; and a water passage that extends from the third port to the fourth port and that is configured to guide the water in the at least one heat exchanger 15a or 15b along a second direction opposite to the first direction.
With regard to claim 13 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 11, wherein the first port and the second port are disposed at a first surface of the at least one heat exchanger 15a or 15b, wherein the third port and the fourth port are disposed at a second surface of the at least one heat exchanger 15a or 15b, and wherein the first port and the fourth port face each other, and the second port and the third port face each other.

With regard to claim 15 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 14, further comprising:
a third outdoor unit connection pipe that connects the outdoor unit 1 to the heat exchange device; a third heat exchanger refrigerant pipe that is connected to the third outdoor unit connection pipe and that extends to a first port of the second heat exchanger 15b; and a fourth heat exchanger refrigerant pipe that extends from the second heat exchanger refrigerant pipe to a second port of the second heat exchanger 15b.
With regard to claim 16 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 15, further comprising an internal expansion valve 16a or 16b or 16c or 16d or 16e installed in the fourth heat exchanger refrigerant pipe.
With regard to claim 17 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 1, wherein the at least one heat exchanger 15a or 15b comprises a plate-type heat exchanger (i.e., 15a and 15b are shown in Fig. 3 using a standard plate heat exchanger drawing symbol).

With regard to claim 19 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 18, wherein the plurality of heat exchanger water pipes comprise a first heat exchanger water pipe and a second heat exchanger water pipe, and wherein the at least one bypass pipe comprises:
a first bypass pipe that extends from a first branch part disposed at the first heat exchanger water pipe to a first combining part disposed at the second heat exchanger water pipe; and a second bypass pipe that extends from a second branch part disposed 
With regard to claim 20 of the instant application, Yamashita et al. further discloses the air conditioning apparatus according to claim 18, wherein the outdoor unit connection pipe comprises a first outdoor unit connection pipe and a second outdoor unit connection pipe, and wherein the at least one heat exchanger refrigerant pipe comprises: a first heat exchanger refrigerant pipe that is connected to the first outdoor unit connection pipe and that extends to a first port of the at least one plate-type heat exchanger 15a or 15b; and a second heat exchanger refrigerant pipe that is connected to the second outdoor unit connection pipe and that extends to a second port of the at least one plate-type heat exchanger 15a or 15b.
The reference reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763